UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1496



BRENDA SMITH,

                                              Plaintiff - Appellant,

          versus


APPLETON    PAPERS,    INCORPORATED;    MOORE
CORPORATION LIMITED, d/b/a Moore Business
Forms, Incorporated; THE MEAD CORPORATION,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-01-965-2)


Submitted:   July 25, 2002                 Decided:   July 31, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda Smith, Appellant Pro Se. Cowan Ervin Reid, Carlos LeMont
Hopkins, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Virginia;
Lawrence Joseph Quinn, TYDINGS & ROSENBERG, Baltimore, Maryland;
Laurence Brian Oppenheimer, HISCOCK, BARCLAY, SAPERSTON & DAY,
Buffalo, New York; Darlene Paige Bradberry, BREEDEN, SALB, BEASLEY
& DUVALL, Norfolk, Virginia; Joseph Dennis Rasnek, CARPENTER,
BENNETT & MORRISSEY, Newark, New Jersey, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Brenda Smith appeals the district court’s order dismissing her

civil action. We have reviewed the record and the district court’s

opinion and find no reversible error.      Accordingly, we grant leave

to proceed in forma pauperis and affirm on the reasoning of the

district court. See Smith v. Appleton Papers, Inc., No. CA-01-965-

2 (E.D. Va. Apr. 3, 2002).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                  AFFIRMED




                                    2